 Case 1:20-cv-00219-TSE-TCB Document 21 Filed 07/07/20 Page 1 of 3 PageID# 87




                       UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

 ELIZABETH FISHMAN, individually and
 on behalf of all others similarly situated,

                        Plaintiff,                    Case No. 1:20-cv-00219-TSE-TCB

 v.

 ICF CONSULTING GROUP, INC.,

                        Defendant.



      NOTICE OF SUPREME COURT RULING AND PARTIES’ SETTLEMENT

       Plaintiff Elizabeth Fishman and Defendant ICF Consulting Group, Inc. (collectively, the

“Parties”), through undersigned counsel and as instructed by the Court in its June 1, 2020 Order

[ECF No. 20], hereby advise the Court that the U.S. Supreme Court issued its ruling in Barr v.

Am. Ass’n of Political Consultants, No. 19-631 (U.S. July 6, 2020), affirming the Fourth Circuit’s

ruling in Am. Ass’n of Political Consultants, Inc. v. FCC, 923 F.3d 159 (4th Cir. 2019).

       The Parties     hereby further notify the Court that they have reached an individual

settlement of Plaintiff’s claims against Defendant. The Parties are finalizing the settlement

papers and expect to file the appropriate dismissal papers shortly.


 Dated: July 7, 2020                                Respectfully submitted,


                                                    /s/ Amy Brown Doolittle
                                                    Amy Brown Doolittle (VSB #37824)
                                                    Squire Patton Boggs (US) LLP
                                                    2550 M Street, NW
                                                    Washington, DC 20037
Case 1:20-cv-00219-TSE-TCB Document 21 Filed 07/07/20 Page 2 of 3 PageID# 88



                                         Telephone: (202) 626-6707
                                         Facsimile: (202) 457-6315
                                         amy.doolittle@squirepb.com

                                         Counsel for ICF Consulting Group, Inc.


                                         /s/ William Robinson
                                         William Robinson
                                         934 Old Gallows Road, Suite 350K
                                         Vienna, VA 22181
                                         Telephone: (703) 789-4800
                                         william@robinsonlaw.com

                                         Counsel for Plaintiff and all others similarly
                                         situated




                                   -2-
 Case 1:20-cv-00219-TSE-TCB Document 21 Filed 07/07/20 Page 3 of 3 PageID# 89



                              CERTIFICATE OF SERVICE

        A true and correct copy of the foregoing was electronically filed with this Court’s

CM/ECF system on July 7, 2020, and accordingly served automatically upon all counsel of record

for this matter.



                                                 /s/ Amy Brown Doolittle
                                                 Amy Brown Doolittle
